







                                                                                                                                                                                        

                                                                                                                                                                                        











AMENDED AND RESTATED LOAN AGREEMENT




between


IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP


as Borrower


and


FIRST INTERNATIONAL BANK & TRUST


as Lender








November 20, 2013










                                                                                                                                                                                        

                                                                                                                                                                                        




--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT


This Agreement is made as of November 20, 2013, by and between IRET PROPERTIES,
A NORTH DAKOTA LIMITED PARTNERSHIP, a North Dakota limited partnership (the
"Borrower"), and FIRST INTERNATIONAL BANK & TRUST, a North Dakota state bank
(the "Lender").


RECITALS


A.            The Borrower has requested that the Lender make available to the
Borrower the Revolving Credit Facility.
B.            The Lender is willing to make the Revolving Credit Facility
available on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Borrower and the Lender agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATION
Section 1.01                          Defined Terms.  As used in this Agreement,
the following terms shall have the meanings set out respectively after each:


"Account Pledge Agreement(s)" – The Account Pledge Agreement, dated August 12,
2010, from the Borrower to the Lender, together with any future Account Pledge
Agreements from any other Credit Party to the Lender, pursuant to which any
Credit Party grants a security interest in its deposit accounts held by Lender.
"Advance(s)" – Any advance(s) of loan proceeds made by Lender to the Borrower in
accordance with the terms of this Agreement.
"Advance Request" – A written request for an Advance delivered by Borrower to
Lender in the form attached hereto as Exhibit A or in such other form acceptable
in Lender's sole discretion.
"Affiliate" or "Affiliates" – Any Person controlled by, controlling or under
common control with the Borrower, including (without limitation) any subsidiary
of the Borrower.  For purposes of this definition, "control," when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------




"Agreement" – This Amended and Restated Loan Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time to the extent permitted under the Loan Documents.
"Appraisal" – An appraisal of the market value of a Property (a) addressed to
the Lender, (b) prepared by an appraiser approved by the Lender, and (c)
conforming to all laws applicable to the Lender and otherwise in a form
satisfactory to the Lender.
"Assumed Amortization Amount" – At any point in time, an amount sufficient to
fully amortize the then applicable amount of the Commitment and interest at the
then applicable Revolving Interest Rate in equal monthly installments over an
assumed term of twenty (20) years.
"Authorized Officer" – With respect to any Credit Party, the chair of the board
of governors or directors, the chief manager, president, the chief financial
officer, the secretary, the treasurer or any other senior officer of such Credit
Party with actual authority for whatever action is specified.
"Bankruptcy Code" – Title 11 of the United States Code, as amended from time to
time.
"Borrower" – As defined in the preamble to this Agreement.
"Borrower's knowledge" – With respect to any matter in question, the actual
knowledge with respect to such matter of any general partner, officer, director
or governor of Borrower.
"Borrowing Base" – At any time and subject to change from time to time in the
Lender's sole but reasonable discretion, the lesser of (a) the Commitment, and
(b) sixty percent (60%) of the collective value of the Properties as determined
from time to time by Lender in its sole but reasonable discretion.  The value of
the Properties shall be determined periodically by the Lender based on the most
recent Appraisals, Borrowing Base Certificate, Compliance Certificate and
supporting reports delivered to the Lender pursuant to Section 5.01(d).  The
value of the Properties as of the date of this Agreement shall be the amounts
set forth on the initial Borrowing Base Certificate attached as Exhibit C.


"Borrowing Base Certificate" – The borrowing base certificate in the form of
Exhibit B or such other form as the Lender may require from time to time to be
delivered by the Borrower to the Lender including Borrower's proposed value of
the Properties for the applicable period of time.  The initial Borrowing Base
Certificate is attached as Exhibit C.


"Borrowing Base Deficiency" – At the time of any determination, the amount, if
any, by which the outstanding principal balance of the Revolving Credit Facility
exceeds the Borrowing Base.
2

--------------------------------------------------------------------------------




"Borrowing Base Deficiency Notice" – Has the definition set forth in Section
2.08(b)
"Business Day" – Any day (other than a Saturday, Sunday or legal holiday in the
State of North Dakota) on which commercial banks are open for business in Minot,
North Dakota.
"Capital Expenditure" – Any amount debited to the fixed asset account on the
balance sheet of the Borrower in respect of (a) the acquisition (including,
without limitation, acquisition by entry into a Capitalized Lease),
construction, improvement, replacement or betterment of land, buildings,
machinery, equipment or of any other fixed assets or leaseholds, (b) to the
extent related to and not included in (a) above, materials, contract labor and
direct labor (excluding expenditures properly chargeable to repairs or
maintenance in accordance with GAAP), and (c) other capital expenditures and
other uses recorded as capital expenditures or similar terms having
substantially the same effect.
"Capitalized Lease" – Any lease which is or should be capitalized on the books
of the lessee in accordance with GAAP.
"Change of Control" – After the date of this Agreement, if (a) the General
Partner shall cease to be the general partner of Borrower, (b) IRET shall cease
to own, directly or indirectly, one hundred percent (100%) of the Equity
Interests in the General Partner, or (c) the Borrower shall cease to own,
directly or indirectly, one hundred percent (100%) of the Equity Interests in
LSREF.
"Certificate of Tenancies and Leases" – The certificate from the Borrower to the
Lender, dated November 19, 2013, with respect to all Leases of the Properties in
existence on the date of this Agreement.
"Code" – The Internal Revenue Code of 1986, as amended, or any successor
statute, together with regulations thereunder.
"Collateral Documents" – Collectively, each Mortgage, the Pledge Agreement, each
Account Pledge Agreement, each Financing Statement and all other security
documents hereafter delivered to the Lender granting a Lien on any property of
any Person to secure the Revolving Credit Facility.
"Commitment" – The commitment of the Lender to make Advances to the Borrower in
accordance with the terms of this Agreement, determined in accordance with
Section 2.11, in an aggregate principal amount not to exceed $75,000,000.
"Compliance Certificate" – The compliance certificate in the form of Exhibit D
or such other form as the Lender may require from time to time to be delivered
by the Borrower to the Lender demonstrating the Borrower's compliance (or
non-compliance) with Section 5.01(e) and Section 5.01(f) and stating that as of
the end of such period there did not exist any Default or Event of Default.
3

--------------------------------------------------------------------------------




"Credit Party(ies)" – The Borrower, IRET, the General Partner, LSREF, any
guarantor, any other Person who at any time guaranties or pledges any assets to
secure the Obligations and each other Person that becomes a Credit Party
hereafter pursuant to the execution of joinder documents or any one or more of
them.
"Debt Service Coverage Ratio" – For any period of time, the ratio of (a) the
collective Net Operating Income of the Properties, divided by (b) the sum of
(i) scheduled principal payments of Indebtedness (including any principal
portion of the Assumed Amortization Amount) paid or due and payable on or before
the last day of such period, plus (ii) Interest Expense for such period, all as
determined in accordance with GAAP.
"Default" – Any of the events specified in Section 6.01 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
would become an Event of Default.
"Eligible Additional Real Property" – Any real property owned by Borrower or any
of the other Credit Parties for office, retail, industrial or multi-family use
and acceptable to Lender in its sole discretion after completion of due
diligence to Lender's satisfaction.


"Environmental Indemnity" – The Environmental and ADA Indemnification Agreement,
dated August 12, 2010, from the Borrower and certain other Credit Parties to the
Lender, together with any future Environmental and ADA Indemnification Agreement
from any Credit Party to Lender, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time to the extent
permitted under the Loan Documents.


"Equity Interests" – Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and any and
all warrants, rights or options to purchase any of the foregoing, whether voting
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.


"ERISA" – The Employee Retirement Income Security Act of 1974, as amended, and
any successor statute, together with regulations thereunder.


"Escrow Fund" – Has the definition set forth in Section 5.01(m).
"Event of Default" – One of the events of default specified in Section 6.01.
"Extension Option" – Has the definition set forth in Section 2.07.
4

--------------------------------------------------------------------------------




"Financing Statement(s)" – UCC financing statements naming the Borrower as
debtor and the Lender as secured party and describing the collateral as the
personal property covered by the Pledge Agreement.
"GAAP" – Generally accepted accounting principles in the United States, as in
effect from time to time.
"General Partner" – IRET, Inc., a North Dakota corporation, the general partner
of the Borrower.
"Governing Authorities" – Any local, state or federal governing authority having
jurisdiction over any Property.
"Improvements" – The buildings and related improvements that are presently
located on the Properties, together with any other buildings, improvements,
fixtures and equipment owned by the Borrower and located on the Properties at
any time.
"Indebtedness" – Without duplication, all indebtedness secured by a Property for
borrowed money or credit extended to or for the account of any Credit Party,
including without limitation, (a) obligations secured by any mortgage, pledge,
security interest, lien, charge or other encumbrance existing on property owned
or acquired subject thereto, whether or not the obligation secured thereby shall
have been assumed and whether or not the obligation secured is the obligation of
the owner or another party; (b) any obligation on account of deposits or
advances; (c) any obligation for the deferred purchase price of any property or
services; (d) any obligation as lessee under any capitalized lease; (e) all
guaranties, endorsements and other contingent obligations respecting
Indebtedness of others; and (f) undertakings or agreements to reimburse or
indemnify issuers of letters of credit.
"Individual Property Assumed Amortization Amount" – With respect to each
Property, the Assumed Amortization Amount attributed to such Property, which
amount is equal to (a) (i) the value of such Property (as reasonably determined
by Lender), divided by (ii) the collective value of the Properties (as
reasonably determined by Lender), multiplied by (b) the Assumed Amortization
Amount for the applicable point in time.
"Individual Property Debt Service Coverage Ratio" – For any period of time, the
ratio of (a) the Net Operating Income of a Property divided by, (b) the sum of
(i) scheduled principal payments of Indebtedness with respect to such Property
(including any principal portion of the Individual Property Assumed Amortization
Amount) paid or due and payable on or before the last day of such period, plus
(ii) Interest Expense with respect to any Indebtedness secured by such Property
(including any interest portion of the Individual Property Assumed Amortization
Amount) for such period, all as determined in accordance with GAAP.
"IRET" – Investors Real Estate Trust, a North Dakota real estate investment
trust.
5

--------------------------------------------------------------------------------




"Interest Expense" – For any period, the total interest expense for such period
(whether paid in cash, accrued or deferred, and including any default rate of
interest if then applicable), on Indebtedness of a Credit Party.
"Leases" – The leases of the Properties, or any portion thereof, naming a Credit
Party as lessor.
"Lender" – As defined in the preamble to this Agreement.
"Lien" – Any mortgage, pledge, hypothecation, assignment (as security), deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest, or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever having substantially
the same economic effect as any of the foregoing (including, any conditional
sale or other title retention agreement and any capital lease).
"Loan Documents" – This Agreement, the Note, the Collateral Documents, the
Environmental Indemnity, the Certificate of Tenancies and Leases, the
Post-Closing Agreement and any other documents evidencing or securing the
Revolving Credit Facility, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time to the extent permitted
under the Loan Documents.
"LSREF" – LSREF Golden Property 14 (WY), LLC, a Delaware limited liability
company.
"Material Adverse Change or material adverse change" – If, in Lender's
reasonable determination, the financial condition of the Credit Parties or the
Properties, in each case taken as a whole, has changed in a manner which is
reasonably likely to impair the value of Lender's security for the Revolving
Credit Facility, prevent timely repayment of the Revolving Credit Facility or
otherwise prevent the Credit Parties from timely performing any material
obligation under the Loan Documents.
"Maturity Date" – December 1, 2016, unless extended by Borrower pursuant to
Section 2.07, in which case the Maturity Date shall be December 1, 2017.
"Minimum Principal Balance" – $12,500,000.
"Mortgage(s)" – Each Combination Mortgage, Assignment of Rents, Security
Agreement and Fixture Financing Statement (or any similar document) previously,
concurrently or hereafter executed, from a Credit Party as mortgagor to the
Lender as mortgagee, creating a first Lien on the Properties and a first
security interest in all of the Credit Party's personal property located thereon
as security for payment of the Obligations, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time to the extent
permitted under the Loan Documents.  Exhibit E includes a list of all Mortgages
securing the Obligations as of the date of this Agreement.
6

--------------------------------------------------------------------------------




"Net Operating Income" – Property Operating Income, minus Property Operating
Expenses during any period of time.
"Note" – That certain Amended and Restated Revolving Promissory Note, dated the
date hereof, executed by the Borrower and made payable to the order of the
Lender in the original principal amount of up to $75,000,000, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time to the extent permitted under the Loan Documents.
"Obligations" – The obligation of the Borrower:  (a) to pay the principal of and
interest on the outstanding principal balance of the Revolving Credit Facility
in accordance with the terms of the Loan Documents, and to satisfy all of the
Borrower's other obligations to the Lender, whether hereunder or otherwise,
whether now existing or hereafter incurred, whether matured or unmatured,
whether direct or contingent, whether joint, several or joint and several,
including without limitation obligations with respect to any interest rate
swaps, caps, collars or other derivative or hedging products, including without
limitation, any obligations to or credit from others in which the Lender has a
direct or indirect interest (including without limitation participations),
including any extensions, modifications, renewals thereof and substitutions
therefor; (b) to repay to the Lender all amounts advanced by the Lender
hereunder or otherwise on behalf of the Borrower, including, but without
limitation, advances for principal or interest payments to prior secured
parties, mortgagees or lienors, or for taxes, levies, insurance, rent, repairs
to or maintenance or storage of any of the collateral; and (c) to pay all of the
Lender's expenses and costs, together with the fees and expenses of its counsel
in connection with this Agreement or any other Loan Document(s), and any
amendments thereto, and the documents required hereunder or thereunder.
"Organizational Documents" – The following documents with respect to each Credit
Party, each of which shall be in form and substance acceptable to the Lender:

(a) A true and accurate copy of the Articles of Organization (or the equivalent)
of such Credit Party with all amendments thereto, certified by the appropriate
governmental official of the jurisdiction of organization as of a date
acceptable to the Lender;

(b) A true and accurate copy of the bylaws, operating agreement or partnership
agreement (or other similar constitutive documents) for such Credit Party;

(c) A certificate of good standing for such Credit Party in the jurisdiction of
its incorporation or organization and certified by the appropriate governmental
officials as of a date acceptable to the Lender;

(d) A true and accurate copy of the resolutions of such Credit Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Credit Party is a party; and

7

--------------------------------------------------------------------------------





(e) Evidence that such Credit Party is qualified to do business in foreign
jurisdictions if such qualification is required by applicable law.

"Origination Fee" – Subject to Section 2.11, a non-refundable commitment fee to
be paid to the Lender in an amount equal to 0.30% of the Commitment on the date
of this Agreement.  The aggregate Origination Fee shall never be greater than
$225,000.
"Permitted Lien(s)" – Liens, charges and encumbrances on title to the Properties
(a) in favor of the Lender, (b) listed in any Collateral Document as a permitted
encumbrance, or (c) excepted from coverage under any Title Policy.
"Person" – Any natural person, corporation, partnership, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.
"Plan" – Each employee benefit plan, as such term is defined in Section 3 of
ERISA, maintained for the benefit of employees, officers or directors of a
Credit Party.
"Pledge Agreement" – The Pledge and Security Agreement, dated as of the date
hereof, from the Borrower as pledgor to the Lender as pledgee, creating a first
Lien security interest in all of the Equity Interests of LSREF as security for
the Obligations, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time to the extent permitted under the Loan
Documents.
"Post-Closing Agreement" – The Post-Closing Agreement, dated as of the date
hereof, from the Borrower to the Lender providing for certain deliveries
regarding the Properties.
"Prime Rate" – The prime rate of interest published in The Wall Street Journal
or similar business reporting service for a one (1) month period reported on the
first Business Day of each month.  In the event that the Prime Rate cannot be
ascertained by the Lender due to changes in reports, publications, market
conditions or regulatory requirements, then the Lender shall, in the exercise of
its sole discretion, select a substitute rate or index that it believes to be
reasonably equivalent to the Prime Rate and thereafter such substitute rate
shall for all purposes be deemed to be the Prime Rate under this Agreement.
"Prior Agreement" – That certain Loan Agreement, dated August 12, 2010, by and
between the Borrower and the Lender, as amended by First Amendment to Loan
Agreement, dated August 25, 2011, Second Amendment to Loan Agreement, dated
November 8, 2011, Third Amendment to Loan Agreement, dated June 15, 2012, Fourth
Amendment to Loan Agreement, dated August 10, 2012, Fifth Amendment to Loan
Agreement, dated August 9, 2013, and Sixth Amendment to Loan Agreement, dated
October 28, 2013.
"Property(ies)" –The real properties described on Exhibit F-1 through Exhibit
F-14 attached hereto, which are collateral for the Obligations, together with
Eligible
8

--------------------------------------------------------------------------------




Additional Real Properties which become collateral for the Obligations and such
other real and personal property from time to time securing the Obligations.
"Property Operating Expenses" – With respect to each Property, all normal and
reasonable expenses of owning, operating, leasing, managing, maintaining and
occupying the Property incurred by the Borrower, including but not limited to
(a) all payments to, for the benefit of or required in connection with personnel
employed to manage, operate and maintain the Property, including but not limited
to wages, salaries, uniform allowances, medical and/or life insurance, pension
and other employee benefit payments, workers' compensation insurance payments,
unemployment insurance payments, and FICA and other payroll taxes; (b) all
utility charges, including but not limited to electric, gas, oil, water,
sanitary sewer, storm sewer, and trash and rubbish removal charges; (c) all
costs of heating, lighting, ventilating and air conditioning the Property; (d)
all premiums for hazard, casualty, rent loss and liability insurance carried
upon the Property; (e) ad valorem real estate and personal property taxes,
installments of special assessments and sales tax payments; (f) all Property,
building, grounds, driveway and parking area maintenance and repair expenses,
including the cost of supplies, tools and equipment therefor; (g) all costs of
janitorial services, tools, equipment and supplies; (h) any property management
fees approved by Lender; (i) all landscaping, lawn, shrub and tree trimming,
fertilizing and care expenses; (j) all equipment lease payments; (k) all snow
and ice removal expenses; (l) all advertising and promotion expenses; (m) all
costs of grounds keeping and cleaning services and supplies; (n) all security
expenses; (o) all costs of printing, stationery and office supplies; (p)
attorneys' fees and accountants' fees incurred in the ordinary course of
operation of the Property; (q) reserves required by the terms of the Loan
Documents; (r) ground rent payments, if any; but excluding (i) payments of
principal, interest, late charges and prepayment penalties upon the Revolving
Credit Facility; (ii) Capital Expenditures; (iii) depreciation of the Property;
(iv) fees of consultants; (v) costs in connection with or in contemplation of
sale or refinancing, such as costs of appraisals, environmental or engineering
studies, etc.; (vi) distributions to partners of the Borrower or owners of any
Credit Party; (vii) income or franchise taxes, and (viii) leasing commissions
and the costs of tenant improvements.  In calculating Property Operating
Expenses for any given month, Property Operating Expenses shall include
one-twelfth (1/12) of any annual expenditure, such as taxes and insurance.  The
Borrower shall not artificially accelerate or delay collection of Property
Operating Income or payment of Property Operating Expenses for the purpose of
increasing Net Operating Income.
"Property Operating Income" – With respect to each Property, all gross receipts,
income, payments and consideration resulting from the operation, leasing and
occupancy of the Property actually received by the Borrower, including but not
limited to rentals and other fees and charges (including forfeited security
deposits) payable by any person pursuant to a Lease; late charges; interest on
delinquent rents; interest on security and other deposits (to the extent that
the same is not required by law to be paid to tenants); and laundry and vending
machine income; but excluding proceeds of casualty insurance and of condemnation
and proceeds of any sale or refinancing of all or any portion of the Property or
any interest therein.
9

--------------------------------------------------------------------------------




"Released Property" – Has the definition set forth in Section 2.09.
"Revolving Credit Facility" – The revolving credit facility under which the
Lender may make Advances to the Borrower in accordance with Article 2 up to an
aggregate principal amount at any one time outstanding not to exceed the
Commitment.


"Revolving Credit Facility Extension Notice" – Has the definition set forth in
Section 2.07.


"Revolving Interest Rate" – The annual rate of interest equal to the Prime Rate
plus 1.25%.  The Revolving Interest Rate shall change on the effective date of
any change in the Prime Rate.  Except as otherwise provided herein, the
Revolving Interest Rate will never be less than 4.75% per annum and will never
be greater than 8.65% per annum.  Notwithstanding the foregoing, from and after
the occurrence of any Default or Event of Default and continuing thereafter
until such Default or Event of Default shall be remedied to the written
satisfaction of the Lender, the Revolving Interest Rate shall, at the election
of the Lender, be that rate of interest that would otherwise be then in effect
plus four percent (4.0%) per annum.  The Lender may lend to its customers at
rates that are at, above, or below the Revolving Interest Rate.
"Title Company" – Stewart Title Insurance Company or such other title insurer
acceptable to Lender.
"Title Policy(ies)" – Each ALTA Mortgagee's Loan Title Insurance Policy with
extended coverage issued by Title insuring the Lien of the Mortgages as a valid
first, prior and paramount lien upon each Property and all appurtenant
easements, and subject to no exceptions other than the Permitted Encumbrances,
together with any "date down" endorsements required by Lender.
"Transferees" – Has the definition set forth in Section 7.12.
"Transferred Interests" – Has the definition set forth in Section 7.12.
Section 1.02                          Interpretation.  For purposes of this
Agreement, (a) the words "include," "includes" and "including" shall be deemed
to be followed by the words "without limitation"; (b) the word "or" is not
exclusive; and (c) the words "herein," "hereof," "hereby," "hereto" and
"hereunder" refer to this Agreement as a whole.  The definitions given for any
defined terms in this Agreement shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 Unless the context otherwise requires, references herein to: (x) Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and Exhibits
and Schedules attached to, this Agreement; (y) an agreement, instrument or other
document means such agreement, instrument or other document as amended, amended
and restated, supplemented or otherwise modified from time to time to the extent
permitted by the provisions thereof; and (z) a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party
10

--------------------------------------------------------------------------------




drafting an instrument or causing any instrument to be drafted.  Any Exhibits
and Schedules referred to herein shall be construed with, and as an integral
part of, this Agreement to the same extent as if they were set forth verbatim
herein.
ARTICLE II
COMMITMENT TO MAKE REVOLVING CREDIT FACILITY
Section 2.01                          Revolving Credit Facility.  Subject to and
upon the terms and conditions hereof and in reliance upon the representations
and warranties of the Borrower herein, the Lender agrees to make the Revolving
Credit Facility available to Borrower from the date hereof until the Maturity
Date, during which period the Borrower may repay and reborrow in accordance with
the provisions hereof, provided, that the aggregate unpaid principal amount of
all outstanding Advances under this Section 2.01 shall not exceed the Borrowing
Base at any time.  Subject to Section 2.08, if, at any time, or for any reason,
there exists a Borrowing Base Deficiency, the Borrower shall immediately pay to
the Lender, in cash, the amount of such excess.
Section 2.02                          Borrowing Procedures for Revolving Credit
Facility.
(a)
Each time the Borrower desires an Advance under the Revolving Credit Facility
pursuant to Section 2.01, such request shall be in the Advance Request form
(which may be delivered by electronic means acceptable to the Lender), and must
be given so as to be received by the Lender not later than 11:00 a.m., Minot,
North Dakota time, on the date of the requested Advance.

(b)
Borrower is limited to three (3) Advances each calendar quarter unless
additional Advances are approved by Lender in its sole discretion.

(c)
Each request for an Advance must be for an Advance of at least $1,000,000;
provided however, the initial Advance must be (i) equal to or greater than the
Minimum Principal Balance, and (ii) requested by Borrower on or before the date
of this Agreement.

(d)
Each request for an Advance shall specify (i) the borrowing date (which shall be
a Business Day), (ii) the amount of such Advance, (iii) the purpose of such
Advance, and (iv) any additional information required by this Agreement or
reasonably requested by Lender.

(e)
Any request for an Advance shall be deemed to be a representation that no event
has occurred and is continuing, or will result from such Advance, which
constitutes a Default or an Event of Default, and that the Borrower's
representations and warranties contained in Article 4 are true and correct as of
the date of the Advance as though made on and as of such date.

(f)
Unless the Lender determines that any applicable condition specified in Article
3 has not been satisfied or an Event of Default has occurred or would result
therefrom, the Lender will make the amount of the requested Advance available to
the

11

--------------------------------------------------------------------------------




 
Borrower at the Lender's office located in Minot, North Dakota, or such other
location as the Lender may designate from time to time, in immediately available
funds not later than 5:00 p.m., Minot, North Dakota time, on the date requested.

(g)
The Borrower shall be obligated to repay all Advances the Lender determines were
requested on behalf of the Borrower notwithstanding the fact that the person
requesting the same was not in fact authorized to do so.

Section 2.03                          Revolving Credit Facility Terms.  The
obligation of the Borrower to repay any and all Advances made under Section
2.01, shall be evidenced by the Loan Documents, subject to the following terms
and conditions:
(a)
The Lender shall enter in its records the amount of each Advance under, and the
payments made on, the Revolving Credit Facility, and such records shall be
deemed conclusive evidence of the subject matter thereof, absent manifest error.

(b)
The unpaid principal amount of the Revolving Credit Facility shall bear interest
in arrears at the Revolving Interest Rate.

(c)
Interest on the Revolving Credit Facility shall be computed on the basis of a
year consisting of three hundred sixty (360) days, but charged for the actual
days the principal remains outstanding.

(d)
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Credit Facility for the period commencing on the date of this
Agreement until the Revolving Credit Facility is paid in full.

(e)
Interest will accrue on any Advance beginning on the date of such Advance and
continuing up to and including the date that such Advance is repaid.

(f)
In the event that any interest is not paid within ten (10) days after the due
date thereof, the Borrower shall pay to the Lender a late charge equal to five
percent (5%) of such overdue amount or $5.00, whichever is greater.  This late
charge is in addition to any default rate of interest that may be imposed.

Section 2.04                          Payments and Prepayments.  From and after
the date hereof, principal and accrued interest on the outstanding balance of
the Revolving Credit Facility shall be payable as follows:
(a)            Interest Only Payment.  On the first Business Day of each month
during the term of the Revolving Credit Facility, all interest accrued on the
Revolving Credit Facility is due and payable.
(b)            Final Payment.  Borrower will pay the principal balance of the
Revolving Credit Facility and all other obligations and liabilities of the
Borrower set forth in the Loan Documents in full on the Maturity Date.
12

--------------------------------------------------------------------------------




(c)            Prepayments.  The Borrower may partially or fully prepay amounts
outstanding under the Revolving Credit Facility at any time without premium or
penalty.  Any such prepayment must be (i) in an amount equal to or greater than
$1,000,000 (unless the aggregate outstanding amount of the Revolving Credit
Facility is less than $1,000,000), (ii) in such amount necessary to comply with
Section 2.08, or (iii) such prepayment required by Section 2.01.  Borrower may
fully prepay amounts outstanding under the Revolving Credit Facility at any time
and terminate the Revolving Credit Facility.  Notwithstanding the foregoing,
during the term of Revolving Credit Facility, the principal amount outstanding
must be equal to or greater than the Minimum Principal Balance.
(d)            Accelerated Payments.  Upon the occurrence of an Event of Default
and acceleration of the Revolving Credit Facility, pursuant to and as permitted
by Section 6.02, the Revolving Credit Facility and all other obligations of the
Borrower evidenced by the Loan Documents, shall be immediately due and payable
as provided in Section 6.02.
Section 2.05                          Application of Payments.  All payments
shall be applied first to late charges due in connection with any agreements
entered into between Borrower and Lender, if any, second to interest at the rate
then in effect under the terms hereof and third to principal, provided however,
that if any advance made by the Lender as the result of a Default or Event of
Default is not repaid on demand, any monies received, at the option of the
Lender, may first be applied to repay such advances, plus interest thereon at
the default interest rate, and the balance, if any, shall be applied in
accordance with the provisions hereof; and provided further, that during the
continuance of any Event of Default, payments may be applied to the Obligations
in such order of application as Lender may in its sole discretion require.
Section 2.06                          Manner of Payment.  Payments and
prepayments of principal of, and interest on, the Revolving Credit Facility and
all fees, expenses and other obligations under the Loan Documents shall be made
without set-off or counterclaim in immediately available funds not later than
2:00 p.m., Minot, N.D. time, on the dates due at the Lender's office as
specified in Section 7.03 or pursuant to other written instructions from the
Lender.  Funds received on any day after such time shall be deemed to have been
received on the next Business Day.  Whenever any payment to be made hereunder or
on the Revolving Credit Facility shall be stated to be due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and such extension of time shall be included in the computation of any interest
or fees.
Section 2.07                          Extension Option.  If no Default or Event
of Default has occurred and is then continuing, the Borrower shall have the
option to extend the Maturity Date to December 1, 2017 (the "Extension Option").
 The Borrower shall have the right to exercise the Extension Option by providing
the Lender irrevocable written notice in the form of Exhibit E (the "Revolving
Credit Facility Extension Notice") no earlier than January 1, 2016 and no later
than June 30, 2016.  Following receipt of the Revolving Credit Facility
Extension Notice, Lender shall have the right to obtain such Appraisals at
Borrower's expense as Lender deems necessary in its reasonable discretion.  Upon
receipt by the Lender of the Revolving Credit Facility
13

--------------------------------------------------------------------------------




Extension Notice, the Maturity Date shall be automatically extended to December
1, 2017.  Borrower's exercise of the Extension Option shall be irrevocable.
Section 2.08                          Additional Collateral Security.
(a)            Notwithstanding Section 2.08(b), if no Default or Event of
Default shall have occurred and be continuing, Borrower may provide Eligible
Additional Real Property as collateral for the Revolving Credit Facility to (i)
increase the Borrowing Base, or (ii) substitute collateral in place of a
Released Property.
(b)            In the event Lender determines, in its sole but reasonable
discretion, that the collective value of the Properties in comparison to the
amount outstanding under the Revolving Credit Facility results in a Borrowing
Base Deficiency, Lender shall provide notice thereof to Borrower (a "Borrowing
Base Deficiency Notice").  Within three (3) Business Days following its receipt
of a Borrowing Base Deficiency Notice, Borrower shall either (i) notify Lender
in writing that it will provide Eligible Additional Real Property as collateral
for inclusion in the Borrowing Base, or (ii) remedy the Borrowing Base
Deficiency in accordance with Section 2.01.  If Borrower timely notifies Lender
that it will provide Eligible Additional Real Property as collateral, Borrower
shall have forty-five (45) days to provide such Eligible Additional Real
Property.  If Lender accepts such Eligible Additional Real Property as
collateral, the Borrowing Base will be increased accordingly.  If Borrower does
not provide such Eligible Additional Real Property within forty-five (45) days
or in accordance with the conditions set forth in this Section 2.08, Borrower
must immediately resolve the Borrowing Base Deficiency in accordance with
Section 2.01.
(c)            Borrower must provide Eligible Additional Real Property pursuant
to the following terms and conditions:
(i)
Such Eligible Additional Real Property must be acceptable in the Lender's sole
but reasonable discretion;

(ii)
Borrower must satisfy the conditions precedent set forth in Article 3 with
respect to each Eligible Additional Real Property;

(iii)
Borrower must grant Lender a first priority Mortgage in such Eligible Additional
Real Property in form and substance reasonably acceptable to Lender; and

(iv)
Borrower must provide Lender with such due diligence items or other information
requested in Lender's sole but reasonable discretion.

Section 2.09                          Partial Release of Collateral.  The Lender
shall release a Property (the "Released Property") from the Lien of a Mortgage
upon satisfaction of the following conditions:
(a)
No Default or Event of Default shall have occurred and be continuing at the time
of the release;

14

--------------------------------------------------------------------------------




(b)
For each Released Property, the Borrower must make a principal prepayment on the
Revolving Credit Facility equal to the value of such Released Property (as
reasonably determined by Lender), divided by the collective value of the
Properties (as reasonably determined by Lender), then multiplied by the
outstanding principal balance of the Revolving Credit Facility; provided,
however, that such principal prepayment shall only be required if release of
such Released Property will result in a Borrowing Base Deficiency; and

(c)
The Borrower shall pay all expenses incurred by the Lender in connection with
the release of the Released Property, including reasonable attorneys' fees.

Section 2.10                          Service Fees.  Borrower shall pay Lender a
service fee in the amount of $40,000 on each of (a) November 1, 2014, (b)
November 1, 2015, (c) November 1, 2016, and (d) if the Borrower exercises the
Extension Option, on the date of delivery of the Revolving Credit Facility
Extension Notice.  The service fees provided for under this Section are payable
to Lender regardless of the amount outstanding under the Revolving Credit
Facility during any applicable period of time or whether the Revolving Credit
Facility will terminate after such payment.  In the event the Borrower fully
prepays the amounts outstanding under the Revolving Credit Facility and
terminates the Revolving Credit Facility pursuant to Section 2.04(c), Borrower
shall be obligated to pay the service fee required by this Section 2.10 that
would have otherwise been due the following November 1 in accordance with this
Section 2.10.
Section 2.11                          Commitment.  The initial Commitment amount
shall be $72,000,000.  Lender shall have the right, in its sole discretion, to
increase the amount of the Commitment up to and including $75,000,000.  The
Lender shall provide the Borrower with reasonable advance notice prior to any
increase in the amount of the Commitment.  Each increase in the Commitment
during the term of the Revolving Credit Facility shall result in the payment of
an additional Origination Fee in an amount equal to 0.30% of the increase in the
Commitment until the Commitment reaches $75,000,000.  If the Commitment is
reduced for any reason, subsequent increases in the Commitment up to the amount
of previous reductions, shall not be subject to an Origination Fee.
Section 2.12                          Increased Costs.  If, as a result of any
generally applicable law, rule, regulation, treaty or directive not in existence
or effect on the date of this Agreement, or any generally applicable change in
any existing law, rule, regulation, treaty or directive or in the interpretation
or administration thereof, or compliance by the Lender with any generally
applicable request or directive not in existence or effect on the date of this
Agreement (whether or not having the force of law) from any court, central bank,
governmental authority, agency or instrumentality, or comparable agency, in each
case after the date hereof:
(a)            any tax, duty or other charge with respect to the Revolving
Credit Facility is imposed, modified or deemed applicable, or the basis of
taxation of payments to the Lender of interest or principal of the Revolving
Credit Facility (other than taxes imposed on the overall net income of the
Lender by the jurisdiction in which the Lender has its principal office) is
changed;
15

--------------------------------------------------------------------------------


(b)            any reserve, special deposit, special assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender is imposed, modified or deemed applicable;


(c)            any increase in the amount of capital required or expected to be
maintained by the Lender or any Person controlling the Lender is imposed,
modified or deemed applicable; or


(d)            any other condition affecting this Agreement or the Revolving
Credit Facility is imposed on the Lender or the relevant funding markets;


and the Lender reasonably and in good faith determines that, by reason thereof,
the cost to the Lender of making or maintaining the Revolving Credit Facility is
increased, or the amount of any sum receivable by the Lender hereunder is
reduced; then, the Borrower shall pay to the Lender upon demand (which demand
shall include sufficient evidence thereof) such additional amount or amounts as
will compensate the Lender (or the controlling Person in the instance of (c)
above) for such additional costs or reduction.  In determining such amounts, the
Lender may use any reasonable averaging, attribution and allocation methods with
such determination and methodology being provided to Borrower in writing.  In
the event Lender invokes its rights under this Section 2.12 and the resultant
cost to the Borrower exceeds $50,000 in any calendar year, Borrower shall have
the right to prepay and terminate the Revolving Credit Facility during such
calendar year and the Borrower shall not be obligated to pay any remaining and
unpaid service fees required by Section 2.10.
Section 2.13                          Existing Advances.  Lender has made
various revolving advances to Borrower that remain outstanding (the "Existing
Advances") as evidenced by the Prior Agreement and all Loan Documents in effect
in connection therewith.  Borrower acknowledges and agrees that as of the date
of this Agreement, prior to any Advance made on the date hereof, the outstanding
principal balance under the Prior Agreement is equal to $10,000,000.  On the
date hereof, the Existing Advances shall be deemed to be Advances on the
Revolving Credit Facility, repayable in accordance with this Agreement and the
other Loan Documents.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.01                          Conditions Precedent.  The obligation of
the Lender to make any Advance shall be subject to the condition precedent that
the Borrower shall be in compliance with the conditions contained in Section
3.02 below and the further condition precedent that the Lender shall have
received on or before the date of the Advance the following, each duly executed
and satisfactory to the Lender in form and substance:
(a)
The Loan Documents;

(b)
Closing instructions between the Lender's legal counsel and Title;

16

--------------------------------------------------------------------------------




(c)
A certificate of an Authorized Officer of each Credit Party, certifying as to
such items as reasonably required by the Lender, including each Credit Party's
Organizational Documents and incumbency of its Authorized Officers;

(d)
Copies of the Organizational Documents;

(e)
An Appraisal of each Property completed no more than one (1) year prior to the
date of this Agreement;

(f)
Payment of the Origination Fee;

(g)
Copies of such Leases requested by Lender;

(h)
Due diligence and underwriting materials, in form and content satisfactory to
Lender in its sole discretion, to be used by Lender to underwrite the market
value of the Properties;

(i)
Each Title Policy together with legible copies of all title exception documents
cited in the Title Policy and all other legal documents affecting the Properties
or the use thereof;

(j)
A survey of each Property, in such form as acceptable to Lender, prepared and
certified by a licensed or registered surveyor to the Lender in accordance with
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys (as
adopted by the ALTA and NSPS in 2005) including Items Nos. 1, 2, 3, 4, 6, 7(a),
8, 9, 10, 11(b) and 13 of Table A thereof and such other items as the Lender may
reasonably require;

(k)
Searches conducted in the appropriate offices of the Governing Authorities
showing no tax liens, bankruptcies, judgments or other liens affecting the
Properties or the Credit Parties with respect to the Properties, and Uniform
Commercial Code searches disclosing no security interests existing against the
Properties or the Credit Parties with respect to the Properties, in each case
other than Permitted Liens;

(l)
A letter from the appropriate Governing Authority or other evidence establishing
that the Properties comply in all respects with all applicable zoning, planned
unit development, subdivision, platting, environmental and land use
requirements, without special variance or exception, together with such other
evidence as the Lender shall reasonably request to establish that the Properties
and the contemplated use thereof are permitted by and comply with all applicable
use restrictions, requirements in prior conveyances, zoning ordinances,
environmental laws and regulations, water shed district regulations and all
other applicable laws or regulations, and have been duly approved by the
Governing Authorities.  Notwithstanding the foregoing, Lender acknowledges that
it has received and approved all items required by this Section 3.01(l) with
respect to the Properties as of the date of this Agreement;

17

--------------------------------------------------------------------------------




(m)
Evidence of policies or certificates of property insurance (including rent loss
insurance) and comprehensive general liability insurance required by Lender in
its sole discretion, with all such insurance in full force and effect;

(n)
Flood Certificates issued by a national flood plain search company on FEMA Form
No. 81-93 in accordance with the provisions of the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 certifying that each Property is not located in a
special flood hazard area (as determined by the Federal Emergency Management
Agency);

(o)
A Phase I Environmental Site Assessment with respect to each Property, in such
form as acceptable to Lender and, if required in writing by Lender, (i)
addressed and certified to the Borrower and the Lender, (ii) performed by a
qualified licensed engineer in strict conformance with the Standard Practice for
Environmental Site Assessment Process, ASTM Standard E1527-05, (iii) including a
findings and conclusions section consistent with Section 12.8 thereof, and (iv)
including any additional investigations and analysis necessary for the
consultant to conclude there are no Recognized Environmental Conditions (as such
term is used in Standard E1527) associated with the Properties, or such have
been remediated in accordance with applicable law.  Notwithstanding the
foregoing, Lender acknowledges that it has received and approved all reports
required by this Section 3.01(p) with respect to the Properties as of the date
of this Agreement;

(p)
Current financial statements of each Credit Party, each in form and substance
required by Lender and certified by an Authorized Officer, provided, however,
that as long as IRET remains a publicly traded company on a publicly-regulated
stock exchange, the Lender agrees to accept the financial statements filed by
IRET with such exchange in lieu of the financial statements required by this
Section 3.01(p).  In addition, each Credit Party shall provide such other
additional financial information regularly prepared by Borrower with respect to
the Properties as Lender reasonably requires, including items such as income
statements and rent rolls;

(q)
A closing statement prepared by the Title Company and approved by Lender;

(r)
The initial Advance Request; and

(s)
Payment of all of Lender's fees and costs associated with the Revolving Credit
Facility.

Section 3.02                          Further Conditions Precedent.  The
obligation of the Lender to make an Advance shall be subject to the condition
precedent that the Borrower shall be in compliance with all conditions set forth
in Section 3.01, and the further conditions precedent that on the date of such
Advance:
(a)
No Default or Event of Default hereunder shall have occurred and be continuing
and all representations and warranties made by the Borrower in Article 4 shall
continue to be true and correct as of the date of such Advance.

18

--------------------------------------------------------------------------------




(b)
The Borrower shall have provided to the Lender such evidence of compliance with
all of the provisions of this Agreement as the Lender may reasonably request.

Section 3.03                          No Waiver.  The making of any Advance
prior to fulfillment of any condition thereof shall not be construed as a waiver
of such condition, and the Lender reserves the right to require fulfillment of
any and all such conditions prior to making any subsequent Advances.  Without
limiting the generality of the foregoing, the Lender acknowledges that the items
referred to in Section 3.01 have been received and approved by Lender on or
before the date of this Agreement, except that the items set forth in the
Post-Closing Agreement have not been received or approved by the Lender and that
such items must be received and approved as required by the Post-Closing
Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01                          Representations and Warranties.  The
Borrower represents and warrants to the Lender, which representations and
warranties shall survive the execution and delivery of this Agreement and shall
continue in full force and effect until the obligations of the Borrower arising
in connection with the Loan Documents have been fully satisfied and the
Collateral Documents have been released of record by Lender, as follows as of
the date hereof and as of the date of each Advance:
(a)
Existence and Good Standing.  Each Credit Party is an entity, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to own and operate the
Properties, and to execute and deliver and to perform all of its obligations
under the Loan Documents and the execution and delivery thereof and the carrying
out of the transactions contemplated thereby will not violate, conflict with or
constitute a default under the terms of the Organizational Documents or under
any note, bond, debenture or other evidence of indebtedness or any contract,
loan agreement or lease to which any Credit Party is a party or by which any
Property is subject, or violate any law, regulation or order of any Governing
Authority, or any court order or judgment in any proceeding to which any Credit
Party is or was a party or by which the property of any Credit Party is bound.

(b)
Authorization and Validity.  The execution, delivery and performance by each
Credit Party of the Loan Documents to which it is party have been duly
authorized by all necessary corporate, partnership or company action by such
Credit Party.  The Loan Documents applicable to each Credit Party when delivered
hereunder will constitute legal, valid and binding obligations of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms.

(c)
No Conflict; No Default.  The execution, delivery and performance by each Credit
Party of the Loan Documents to which it is a party will not (i) violate any
provision of any law, statute, rule or regulation or any order, writ, judgment,
injunction,

19

--------------------------------------------------------------------------------




 
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to such Credit Party, (ii) violate or
contravene any provision of the Organizational Documents of such Credit Party,
or (iii) result in a breach of or constitute a default under any indenture, loan
or credit agreement or any other agreement, lease or instrument to which such
Credit Party is a party or by which it or any of its properties may be bound or
result in the creation of any Lien thereunder.  To the Borrower's knowledge, no
Credit Party is in default under or in violation of any such law, statute, rule
or regulation, order, writ, judgment, injunction, decree, determination or award
or any such indenture, loan or credit agreement or other agreement, lease or
instrument in any case in which the consequences of such default or violation
could reasonably be expected to result in a Material Adverse Change.

(d)
Government Consent.  No consent, approval, order or authorization of or
registration, declaration or filing with any Governmental Authority is required
in connection with a valid execution and delivery of this Agreement or the other
Loan Documents or of any and all other agreements and instruments herein
mentioned to which any Credit Party is a party or the carrying out or
performance of any of the transactions required or contemplated thereby.

(e)
Financial Statements.  Any and all financial statements of the Credit Parties
heretofore delivered to the Lender by or on behalf of any Credit Party are true
and correct in all respects, have been prepared in accordance with GAAP, and
fairly present the financial condition of the subject thereof as of the
respective dates thereof.  No Material Adverse Change has occurred in the
financial conditions reflected therein since the respective dates thereof.  None
of the aforesaid financial statements or any certificate or statement furnished
to the Lender by or on behalf of any Credit Party in connection with the
transactions contemplated hereby, and none of the representations and warranties
in this Agreement, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.

(f)
Compliance.  To Borrower's knowledge, with respect to the Properties, each
Credit Party is in material compliance with all statutes and governmental rules
and regulations applicable to it.

(g)
Litigation.  There is no suit, action, proceeding or investigation pending or,
to Borrower's knowledge, threatened against or affecting any Credit Party with
respect to a Property (or any basis therefor) at law or in equity or by or
before any court, arbitrator, administrative agency or other federal, state or
local governmental authority which individually or in the aggregate, if
adversely determined, might affect the validity as to any Credit Party of any of
the transactions contemplated by this Agreement or the ability of any Credit
Party to perform the Obligations.

(h)
Environmental, Health and Safety Laws.  To the Borrower's knowledge, there does
not exist any violation by any Credit Party, with respect to any Property, of
any applicable federal, state or local law, rule or regulation or order of any
government, governmental department, board, agency or other instrumentality
relating to

20

--------------------------------------------------------------------------------




 
environmental, pollution, health or safety matters which will or threatens to
impose a material liability on a Credit Party or which would require a material
expenditure by a Credit Party to cure.  No Credit Party has received any notice
to the effect that any Property is not in material compliance with any such law,
rule, regulation or order or notice that any Property is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to any release of any toxic or hazardous waste or substance into the
environment.

(i)
Ownership; Liens.  Borrower or another Credit Party, as applicable, has good and
marketable title to each Property.  No Property is subject to a Lien, except for
Permitted Liens.

(j)
Leases.  The Borrower has delivered true and complete copies of each Lease
requested by the Lender.  Each Lease is in full force and effect, and no party
thereto is in default thereunder, except to the extent that any such defaults
would not materially affect the ability of any Credit Party to perform the
Obligations.

(k)
Taxes.  Each Credit Party has filed all federal, state and local tax returns
with respect to such Credit Party and its business operations and properties
which are required to be filed under applicable law.  Each Credit Party has paid
or caused to be paid to the respective taxing authorities all taxes as shown on
such returns or on any assessments received by it to the extent that such taxes
have become due, except to the extent such taxes are timely contested and
reserves for which are established in accordance with GAAP.  Borrower is not
aware of a proposed material tax assessment against any Credit Party, and no
Credit Party is obligated by any other agreement, tax treaty, instrument or
otherwise to contribute to the payment of taxes owed by any other Person.  All
material tax liabilities are adequately provided for or reserved against on the
books of each Credit Party in accordance with GAAP.

(l)
Licenses and Permits.  To the Borrower's knowledge, each Credit Party, as
applicable, has and possesses adequate licenses, certificates, permits,
franchises, patents, copyrights, trademarks and trade names, or rights thereto,
to own and operate the Properties.  There does not exist and there is no reason
to anticipate that there may exist, any liability to any Credit Party with
respect to any claim of infringement regarding any franchise, patent, copyright,
trademark or trade name possessed or used by a Credit Party with respect to any
Property.

(m)
ERISA.  To the Borrower's knowledge, each Plan is in substantial compliance with
all applicable requirements of ERISA and the Code and with all material
applicable rulings and regulations issued under the provisions of ERISA and the
Code setting forth those requirements.  No reportable event under ERISA has
occurred and is continuing with respect to any Plan.  All of the minimum funding
standards applicable to such Plans have been satisfied and there exists no event
or condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA.  With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan, the present value of such Plan's projected benefit obligations did
not exceed the fair market value of such Plan's assets.

21

--------------------------------------------------------------------------------




(n)
Solvency.  After giving effect to the consummation of this Agreement and
assuming the Revolving Credit Facility is fully advanced and funded: (i) the sum
of the Properties, at a fair saleable valuation, exceeds the debts of the Credit
Parties; (ii) the present fair saleable value of the Properties is greater than
the amount that will be required to pay the respective liabilities of the Credit
Parties on debts as such debts become absolute and matured; (iii) each Credit
Party as of the date hereof has sufficient liquidity and capital with which to
conduct its business and such liquidity and capital is not unreasonably small in
consideration of its anticipated business; and (iv) each Credit Party will have
sufficient cash flow to enable it to pay its debts, liabilities and obligations
as they mature.

(o)
Regulation.  No Credit Party is subject to regulation under the Investment
Company Act of 1940, the Federal Power Act, the Public Utility Holding Company
Act of 1935, the Interstate Commerce Act or any federal or state statute or
regulation limiting its ability to incur indebtedness for money borrowed.  No
Credit Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System or any successor thereto).

(p)
Foreign Assets Control Regulations.  The making available of the Revolving
Credit Facility to Borrower hereunder or Borrower's use of the proceeds thereof
will not violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  Without limiting the foregoing, no Credit Party or any
of its Affiliates (i) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such Person.  Each Credit Party and its Affiliates are in
compliance with the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001).
 No part of the Revolving Credit Facility will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(q)
Disclosure.  The Loan Documents and the certificates, exhibits and schedules
attached thereto by the Credit Parties do not contain, as of their applicable
date of delivery, any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  To the best of Borrower's knowledge, there is no fact
or condition existing as of the date hereof which would reasonably be likely to
result in a Material Adverse Change.

22

--------------------------------------------------------------------------------




ARTICLE V
COVENANTS OF THE BORROWER
Section 5.01                          Affirmative Covenants.  The Borrower
warrants and covenants with Lender, that so long as any portion of the Revolving
Credit Facility remains unpaid and outstanding, and until the Lender is fully
repaid all amounts owing in connection with the Loan Documents:
(a)
Laws and Regulations.  The Borrower will, and will cause the other Credit
Parties to, comply in all material respects with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject; provided, however, that failure so to comply shall not be a breach of
this covenant if such failure does not have, or is not reasonably expected to
result in a Material Adverse Change.

(b)
Books and Records.  The Borrower will, and will cause the other Credit Parties
to, maintain accurate and complete books, accounts and records pertaining to the
Properties.  The Borrower will, and will cause the other Credit Parties to,
permit the Lender, acting by and through its officers, employees and agents
during normal business hours and upon reasonable notice, to examine all books,
records, contracts, plans, drawings, permits, bills and statements of account
pertaining to the Properties and to make extracts therefrom and copies thereof
at the Borrower's principal place of business.

(c)
Corporate Existence.  The Borrower will, and will cause the other Credit Parties
to, maintain its corporate existence in good standing under the laws of its
jurisdiction of organization and its qualification to transact business in each
jurisdiction where failure so to qualify would preclude the Borrower or any
Credit Party from enforcing its rights with respect to any material asset or
would expose the Borrower or any Credit Party to any material liability.

(d)
Financial Reports.  The Borrower will prepare or cause to be prepared at its
expense and deliver to the Lender (in such number as may reasonably be
requested):

(i)
As soon as practicable after the end of each fiscal year of the Credit Parties,
and in no event later than ninety (90) days thereafter, the audited consolidated
and consolidating financial statements of the Credit Parties, specifying the
financial performance of each Credit Party with respect to the Properties, as at
the end of such fiscal year consisting of the balance sheet of the Borrower and
the related statements of income and changes in financial position of the
Borrower and each Credit Party with respect to the Properties for the fiscal
year then ended, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail; provided, however, that as
long as IRET remains a publicly traded company on a publicly-regulated stock
exchange, the Lender agrees to accept the financial statements filed by IRET
with such exchange in lieu of the financial statements required by this Section
5.01(d)(i);

(ii)
As soon as available and in any event within forty-five (45) days after the end
of each month, a Compliance Certificate with respect to each

23

--------------------------------------------------------------------------------




 
Property signed by the Borrower's Chief Financial Officer, and such other
supporting documentation as may be requested by Lender to support the
information contained in the Compliance Certificate;

(iii)
If at any time following the date of this Agreement, Borrower believes the value
of any Property has increased such that Borrower believes a change in the
Borrowing Base should be made, a Borrowing Base Certificate with respect to each
Property signed by the Borrower's Chief Financial Officer, and such other
supporting documentation as may be requested by Lender to support the
information contained in the Borrowing Base Certificate.  Lender shall have
sixty (60) days following receipt of a Borrowing Base Certificate to accept or
reject a Borrower's proposed value with respect to the Properties and failure to
timely respond shall be deemed a rejection.

(iv)
Within ten (10) days following a written request by Lender, copies of each
Credit Party's most recently filed state and federal tax returns; and

(v)
Immediately upon becoming aware of the existence of any condition or event which
constitutes, or which after notice or lapse of time or both would constitute, an
Event of Default, written notice specifying the nature and period of existence
thereof and what action the Borrower has taken, is taking or proposes to take
with respect thereto.

The items specified in paragraphs (i), (ii) and (iii) shall be certified as
accurate and complete by an Authorized Officer of the Borrower.
(e)
Debt Service Coverage Ratio.  The Borrower will maintain its Debt Service
Coverage Ratio equal to or greater than 1.25 to 1.00, determined as of the end
of each fiscal quarter for the four (4) fiscal quarters of the Borrower ending
on such date of determination, or such shorter period approved by Lender in its
sole but reasonable discretion.  The Debt Service Coverage Ratio for each of the
four (4) calendar quarters preceding the determination date must meet the Debt
Service Coverage Ratio requirements.  Each component of the Debt Service
Coverage Ratio shall be determined in accordance with commercially reasonable
accounting standards.  All components of the Debt Service Coverage Ratio shall
be calculated on an aggregate basis.

(i)
If Borrower fails to satisfy the Debt Service Coverage Ratio requirements of
Section 5.01(e) for any calendar quarter, Borrower shall have a grace period of
one (1) calendar quarter (beginning on the first day following the calendar
quarter for which the Debt Service Coverage Ratio requirements were not
satisfied) to return the Debt Service Coverage Ratio to at least 1.25 to 1.00.

(ii)
If Borrower fails to satisfy the Debt Service Coverage Ratio requirements of
Section 5.01(e) prior to the expiration of the applicable grace period under
Section 5.01(e)(i), Borrower shall have an additional grace period of one (1)
calendar quarter (beginning on the first day following the expired grace period
under Section 5.01(e)(i)) to provide Lender with Additional Eligible Real
Property,

24

--------------------------------------------------------------------------------




 
acceptable to Lender in its sole but reasonable discretion, as additional
collateral security pursuant to Section 2.08 that will cause the Debt Service
Coverage Ratio to satisfy the requirements of Section 5.01(e) (for the calendar
quarter ending on the expiration of the grace period under Section 5.01(e)(i))
upon inclusion of one or more Properties.  In order to be entitled to the
benefits of the grace period under this Section 5.01(e)(ii), Borrower must be
exercising its best efforts, in Lender's sole but reasonable discretion, to add
Additional Eligible Real Property as additional collateral security.

(iii)
If Borrower fails to satisfy the Debt Service Coverage Ratio requirements of
Section 5.01(e) prior to the expiration of the applicable grace period under
Section 5.01(e)(ii), Borrower shall have an additional grace period of ten (10)
days to satisfy the Debt Service Coverage Ratio requirements of Section 5.01(e).
 If Borrower fails to satisfy such requirements after such additional grace
period, Lender may reduce the Commitment in an amount reasonably related to the
decreased value of the Lender's collateral security due to such failure, as
determined in Lender's sole but reasonable discretion.

(f)
Individual Property Debt Service Coverage Ratio.  The Borrower will maintain
each Individual Property Debt Service Coverage Ratio equal to or greater than
1.00 to 1.00, determined as of the end of each fiscal quarter for the four (4)
fiscal quarters of the Borrower ending on such date of determination, or such
shorter period approved by Lender in its sole but reasonable discretion.  The
Individual Property Debt Service Coverage Ratio for each of the four (4)
calendar quarters preceding the determination date must meet the Individual
Property Debt Service Coverage Ratio requirements.  Each component of the
Individual Property Debt Service Coverage Ratio shall be determined in
accordance with commercially reasonable accounting standards.  All components of
the Individual Property Debt Service Coverage Ratio shall be calculated on an
aggregate basis.

(i)
If Borrower fails to satisfy an Individual Property Debt Service Coverage Ratio
requirement of Section 5.01(f) for any calendar quarter, Borrower shall have a
grace period of two (2) calendar quarters (beginning on the first day following
the calendar quarter for which the Individual Property Debt Service Coverage
Ratio requirements were not satisfied) to return such Individual Property Debt
Service Coverage Ratio to at least 1.00 to 1.00.

(ii)
If Borrower fails to satisfy any Individual Property Debt Service Coverage Ratio
requirements of Section 5.01(f) prior to the expiration of the applicable grace
period under Section 5.01(e)(i), and following Borrower's right to deliver
Compliance Certificates forty-five (45) days after the end of each month
pursuant to Section 5.01(c)(ii), Borrower shall have an additional grace period
of ten (10) days to satisfy the Individual Property Debt Service Coverage Ratio
requirements of Section 5.01(f).  If Borrower fails to satisfy such requirements
after such additional grace period, Lender may reduce the Commitment in an
amount reasonably related to the decreased value of the Lender's collateral
security due to such failure, as determined in Lender's sole but reasonable
discretion.

25

--------------------------------------------------------------------------------




(iii)
Notwithstanding the foregoing, Borrower retains its rights to obtain a release
of the Lender's Mortgage on any Property pursuant to the requirements of Section
2.09.  If Borrower exercises such right, any failure to satisfy the Individual
Property Debt Service Coverage Ratio requirements of Section 5.01(f) will be
deemed remedied with respect to any Released Property.

(g)
Deposit Accounts.  The Borrower will maintain one (1) or more deposit accounts
with the Lender with at least $6,000,000 collectively on deposit at all times.
 If any other Credit Parties maintain deposit accounts with the Lender, such
amounts on deposit will be included in the Borrower's required minimum deposit
under this Section 5.01(g).  As a condition precedent to any other Credit
Party's deposit accounts being included in such required minimum deposit, such
Credit Party must execute an Account Pledge Agreement in form and substance
reasonably acceptable to Lender.  $1,500,000 of the amount on deposit will be
non-interest bearing and the remaining amount will bear interest at a
commercially reasonable rate determined by the Lender.  The Lender shall
aggregate the amounts on deposit by all Credit Parties in determining the
commercially reasonable rate of interest.  In the event that Lender is declared
insolvent or placed into receivership by a state or federal banking regulatory
authority, the Credit Parties shall have the right to set-off amounts on deposit
with the Lender against the outstanding principal balance of the Revolving
Credit Facility.

(h)
Insurance.  The Borrower shall, and shall cause the other Credit Parties to,
maintain in effect insurance policies covering the Credit Parties and the
Properties as required by the Lender in its reasonable discretion, and such
other insurance in such amounts and against such hazards as customary in the
case of reputable firms engaged in the same or similar business and similarly
situated.  Borrower will not be required to maintain terrorism or earthquake
insurance coverage and will be permitted to maintain insurance with a per
casualty occurrence deductible of up to $100,000.

(i)
Commercial Leases.  Within ten (10) days following a written request by Lender,
the Borrower will, and will cause the other Credit Parties to, furnish to Lender
true and correct copies of such commercial Leases then in effect with respect to
the Properties requested by Lender.

(j)
Rent Rolls.  Within ten (10) days following a written request by Lender, the
Borrower will, and will cause the other Credit Parties to, furnish to Lender
true and correct rent rolls reflecting such residential and senior housing
Leases then in effect with respect to the Properties and requested by Lender to
be included in such rent roll.

(k)
Collateral Evaluation.  At any time during the term of the Revolving Credit
Facility, the Lender may, at its option, obtain an updated Appraisal of any
Property; provided that Borrower shall only be required to pay for updated
Appraisals (i) if an Event of Default has occurred and is continuing, or (ii)
during the period following Lender's receipt of the Revolving Credit Facility
Extension Notice through the Maturity Date.

26

--------------------------------------------------------------------------------




(l)
Payment of Obligations and Expenses.  The Borrower shall, and shall cause each
other Credit Party to, pay when due all of its indebtedness, obligations and
expenses with respect to the Properties.  Each Credit Party will not be required
to pay any obligation so long as it shall contest, in good faith and at its own
cost and expense, the amount or the validity thereof in an appropriate manner or
by appropriate proceedings which shall operate during the pendency thereof to
prevent the collection of or other realization upon the obligations so
contested, provided that no such contest shall subject the Lender to the risk of
any liability and so long as such Credit Party's title to the Properties is not
materially adversely affected, its use of such Properties in the ordinary course
of its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on such Credit Party's books in accordance
with GAAP.  Each Borrower will give Lender prompt written notice of any such
contest.

(m)
Escrow Fund.  Except as otherwise stated in this paragraph, Borrower shall, or
shall cause the other Credit Parties to, pay to Lender on the first day of each
calendar month (y) one-twelfth of an amount which would be sufficient to pay the
taxes payable with respect to each Property, or estimated by Lender to be
payable, during the next ensuing twelve (12) months and (z) one-twelfth of an
amount which would be sufficient to pay the insurance premiums due for the
renewal of the coverage required by Lender upon the expiration thereof (the
amounts in (y) and (z) above shall be called the "Escrow Fund").  The Escrow
Fund and the payments of interest or principal or both, payable pursuant to the
Loan Documents shall be added together and shall be paid as an aggregate sum by
the Credit Parties to Lender.  Lender will apply the Escrow Fund to payments of
taxes and insurance premiums required to be made by each Credit Party.  If the
amount of the Escrow Fund shall exceed the amounts due for taxes and insurance
premiums, Lender shall, in its discretion, return any excess to the Credit
Parties or credit such excess against future payments to be made to the Escrow
Fund.  In allocating such excess, Lender may deal with the Person shown on the
records of Lender to be the owner of each Property.  If the Escrow Fund is not
sufficient to pay the items set forth in (y) and (z) above, Borrower shall, or
shall cause the Credit Parties to, promptly pay to Lender, upon demand, an
amount which Lender shall estimate as sufficient to make up the deficiency.  The
Escrow Fund shall not constitute a trust fund and may be commingled with other
monies held by Lender.  The Escrow Fund shall be deposited in an
interest-bearing account and any interest on the Escrow Fund shall accrue for
the benefit of the Credit Parties and shall remain in and constitute part of the
Escrow Fund.  Notwithstanding the foregoing, the Credit Parties shall not be
required to contribute to the Escrow Fund so long as no Event of Default shall
have occurred, and provided Borrower satisfies the following: Borrower shall,
and shall cause the other Credit Parties to, furnish to Lender satisfactory
evidence of (i) the renewal of insurance policies required by Lender prior to
expiration of such insurance policies, (ii) the payment of insurance premiums
within ten (10) days of Lender's request therefor, and (iii) the payment of
taxes prior to the same becoming delinquent. Upon notice from Lender of an Event
of Default or the failure of the Credit Parties to provide satisfactory evidence
of any of the foregoing, Borrower shall, and shall cause the other Credit
Parties to, begin to deposit into the Escrow Fund as described in this paragraph
beginning on the first (1st) day of the month immediately following the date of
such notice.

27

--------------------------------------------------------------------------------




(n)
Inspection Rights.  The Borrower shall, and shall cause the other Credit Parties
to, permit any person designated by the Lender to visit and inspect any of the
properties, corporate books and financial records of the Borrower, or the other
Credit Parties, to examine and to make copies of the books of accounts and other
financial records of the Borrower and the other Credit Parties and to discuss
the affairs, finances and accounts of the Borrower and the other Credit Parties
with, and to be advised as to the same by, its officers at such reasonable times
and intervals as the Lender may designate.  So long as no Event of Default
exists, the expenses of the Lender for such visits, inspections and examinations
shall be at the expense of the Lender, but any such visits, inspections and
examinations made while any Event of Default is continuing shall be at the
expense of the Borrower.

(o)
Maintenance.  The Borrower will, and will cause the other Credit Parties to,
maintain the Properties in good condition, repair and working order.

(p)
Environmental Matters.  Each Credit Party shall, with respect to the Properties,
observe and comply with all laws, rules, regulations and orders of any Governing
Authority relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could reasonably be likely to
result in a Material Adverse Change.

(q)
ERISA.  Each Credit Party will maintain each Plan in compliance with all
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code.

(r)
Notice of Litigation.  The Borrower will, and will cause the other Credit
Parties to, give prompt written notice to the Lender of the commencement of any
action, suit or proceeding before any court or arbitrator or any governmental
department, board, agency or other instrumentality affecting any Property and in
which an adverse determination or result could cause a Material Adverse Change.
 Such notice to Lender shall state the nature and status of such action, suit or
proceeding.

Section 5.02                          Negative Covenants.  The Borrower agrees
that, without the prior written consent of the Lender, it will not, and it will
not permit any other Credit Party to:
(a)
Sale of Assets; Change of Control; Liens.  Voluntarily, involuntarily or by
operation of law agree to, cause, suffer or permit (i) any sale, transfer,
lease, sublease or conveyance of any interest in any Property, except arm's
length Leases entered into by a Credit Party in the ordinary course of business;
(ii) any Change of Control; or (iii) any Lien to be outstanding against any
Property, except Permitted Liens, without, in each instance, the prior written
consent of the Lender.  No transfer, conveyance, lease, sale or other
disposition shall relieve the Borrower from personal liability for its
obligations under the Loan Documents, whether or not the transferee assumes such
obligations, without the prior written consent of the Lender.  The Lender may,
without notice to any Credit Party, deal with any successor owner of all or any
portion of any Property in the same manner as with a Credit Party, without in
any way discharging the liability of the Borrower hereunder or under the Loan
Documents.

28

--------------------------------------------------------------------------------




(b)
Other Agreements.  Enter into any agreement, bond, note or other instrument with
or for the benefit of any Person other than the Lender which would: (i) prohibit
it from granting, or otherwise limit its ability to grant, to the Lender any
Lien on the Properties; or (ii) be violated or breached by its performance of
its obligations under the Loan Documents.

(c)
Indebtedness.  Create, incur, issue, assume or suffer to exist any Indebtedness,
except: (i) the Revolving Credit Facility, and (ii) trade accounts payable in
the ordinary course of business and payable in accordance with customary trade
terms.

(d)
Transactions with Affiliates.  Enter into or be a party to any transaction or
arrangement with respect to the Properties, including, without limitation, the
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than would be obtained in a comparable arm's length
transaction with a Person not an Affiliate.

(e)
Organizational Documents.  Amend its Organizational Documents without giving
Lender written notice of such amendment within sixty (60) days thereafter.

(f)
Use of Proceeds.  Permit any Revolving Credit Facility proceeds to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of "purchasing or carrying any margin stock" within the meaning of
Regulation U of the Federal Reserve Board, as amended from time to time, and the
Borrower agrees to furnish to the Lender, upon its request, a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.

(g)
Government Regulation.  Permit any Credit Party to: (i) be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Lender from making any advance or extension of credit to
a Credit Party or from otherwise conducting business with a Credit Party, or
(ii) fail to provide documentary and other evidence of a Credit Party's identity
as may be requested by the Lender at any time to enable the Lender to verify any
Credit Party's identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

ARTICLE VI
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
Section 6.01                          Events of Default.  Each of the following
shall constitute an Event of Default:
(a)
Payment.  Any Credit Party shall fail to pay, within ten (10) days following the
due date thereof, interest on or the principal of the Revolving Credit Facility
or any fee or other amount required to be paid to the Lender pursuant to the
Loan Documents;

29

--------------------------------------------------------------------------------




(b)
Representations and Warranties.  Any representation or warranty made by any
Credit Party in the Loan Documents or in any financial statement, certificate,
or report furnished pursuant to the Loan Documents shall prove to have been
untrue in any material respect as of the time such representation or warranty
was made;

(c)
Specific Defaults.  The Borrower shall be in default under Section 5.02;

(d)
Covenants.  The Borrower shall fail duly to observe or perform, any of the
terms, conditions, covenants or agreements required to be observed or performed
by the Borrower under this Agreement (other than terms, conditions, covenants or
agreements otherwise specifically dealt with in this Article 6), and such
failure shall continue for a period of thirty (30) calendar days after written
notice of such failure has been given by the Lender to the Borrower; provided
that no such notice shall be required for defaults that are not reasonably
capable of cure;

(e)
Other Loan Documents.  Any Credit Party shall be in default under or in breach
of any of the covenants contained in any of the Loan Documents to which any
Credit Party is a party and such default or breach shall not be cured or waived
within the period or periods of grace, if any, applicable thereto;

(f)
Loss or Damage.  Any Property shall be materially damaged or destroyed by fire
or other casualty and the loss, in the reasonable judgment of the Lender, shall
not be adequately covered by insurance actually collected or in the process of
collection or by other funds available to Credit Parties to permit restoration;

(g)
Title to Assets.  Subject to the Credit Parties' right to contest Liens as
provided in the Loan Documents, at any time title to any part of the Properties
shall not be satisfactory to the Lender by reason of any Lien, except Permitted
Liens; and such Lien shall not be corrected to the Lender's satisfaction within
thirty (30) days after notice to the Borrower;

(h)
Governmental Requirements.  Any Credit Party shall fail to comply with any
requirement of any Governing Authority within thirty (30) days (or such longer
cure period provided for by such Governing Authority) after notice in writing of
such requirement shall be given to a Credit Party by such Governing Authority,
subject to any rights of the Credit Parties to contest such requirement as
provided in the Loan Documents;

(i)
Judgments.  A judgment or judgments for the payment of money in excess of the
sum of $100,000 in the aggregate shall be rendered against any Credit Party, and
such Credit Party shall not, within ninety (90) days thereafter and in any event
prior to the execution thereof by the judgment creditor, discharge the same,
procure a stay of execution thereof, or appeal therefrom and cause the execution
thereof to be stayed during such appeal;

(j)
Execution.  Any execution or attachment shall be issued whereby any property of
any Credit Party shall be taken or attempted to be taken and the same shall not
have been vacated or stayed within ninety (90) days after the issuance thereof;

30

--------------------------------------------------------------------------------




(k)
Dissolution.  Any Credit Party shall be dissolved or terminated;

(l)
Security Interests.  Any third party security interest securing the Revolving
Credit Facility shall be repudiated or revoked, or purported to be repudiated or
revoked by any guarantor or third-party pledgor;

(m)
Insolvency.  The Borrower or any other Credit Party shall become insolvent or
shall generally not pay its debts as they mature or shall apply for, shall
consent to, or shall acquiesce in the appointment of a custodian, trustee or
receiver of the Borrower or any other Credit Party or for a substantial part of
the property thereof or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver shall be appointed for the
Borrower or any other Credit Party or for a substantial part of the property
thereof and shall not be discharged within forty-five (45) days, or the Borrower
or any other Credit Party shall make an assignment for the benefit of creditors;

(n)
Bankruptcy.  Any bankruptcy, reorganization, debt arrangement or other
proceedings under any bankruptcy or insolvency law shall be instituted by or
against the Borrower or any other Credit Party, and, if instituted against the
Borrower, shall have been consented to or acquiesced in by the Borrower, or
shall remain pending for sixty (60) days, or an order for relief shall have been
entered against the Borrower or such other Credit Party;

(o)
Liquidation Proceedings.  Any dissolution or liquidation proceeding shall be
instituted by or against the Borrower or any other Credit Party, and, if
instituted against the Borrower shall be consented to or acquiesced in by the
Borrower or shall remain pending for forty-five (45) days; or

(p)
Other Obligations.  Any Credit Party shall be in default under any other
agreement with the Lender (whether in connection with the Revolving Credit
Facility or otherwise) and any required notice shall have been given and any
time in which to cure the default shall have elapsed.

Section 6.02                          Rights and Remedies.  Upon the occurrence
of an Event of Default the Lender may, at its option, exercise any and all of
the following rights and remedies (and any other rights and remedies available
to it):
(a)
Acceleration.  The Lender may, by written notice to the Borrower, declare
immediately due and payable all unpaid principal of and accrued interest on the
Revolving Credit Facility, together with all other sums payable hereunder, and
the same shall thereupon be immediately due and payable without presentment or
other demand, protest, notice of dishonor or any other notice of any kind, all
of which are hereby expressly waived; provided, however, that upon the filing of
a petition commencing a case naming the Borrower or any other Credit Party as
debtor under the Bankruptcy Code, the principal of and all accrued interest on
the Revolving Credit Facility shall be automatically due and payable without any
notice to or demand on the Borrower or any other party.

31

--------------------------------------------------------------------------------




(b)
All Available Remedies.  The Lender shall have the right, in addition to any
other rights provided by law, to enforce its rights and remedies under the Loan
Documents.

Section 6.03                          Assignment and Setoff.  The Borrower
grants the Lender a lien and security interest in all of the Borrower's present
and future property now or hereafter in the possession, control or custody of,
or in transit to, the Lender for any purpose, and the balance of every present
and future account of the Borrower with the Lender, and each present and future
claim of the Borrower against the Lender.  Such lien and security interest
secures all present and future debts, obligations and liabilities of the
Borrower to the Lender.  In addition to all other rights and remedies, upon the
occurrence of a Default, the Lender may foreclose such lien and security
interest, and the Lender may set off any sum due to or incurred by the Lender or
charge all or any part of the aggregate amount of such debts, obligations and
liabilities against any such property, accounts, deposits, credits, and other
property of Borrower and any and all claims of the Borrower against the Lender,
without notice.  Such right shall exist whether or not the Lender shall have
made any demand hereunder or under any other Loan Document, whether or not said
sums, or any part thereof, or deposits and credits held for the account of the
Borrower is or are matured or unmatured, and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to the Lender.  The Lender agrees that it shall notify the Borrower of
its exercise of such setoff right; provided, however, that the failure of the
Lender to provide such notice shall not affect the validity of the exercise of
such setoff rights.  Nothing in this Agreement shall be deemed a waiver or
prohibition of or restriction on the Lender to all rights of banker's lien,
setoff and counterclaim available pursuant to law.
ARTICLE VII
MISCELLANEOUS
Section 7.01                          Indemnification by the Borrower.  The
Borrower shall bear all loss, expense (including attorneys' fees) and damage in
connection with, and agrees to indemnify and hold harmless the Lender, its
agents, servants and employees from all claims, demands and judgments made or
recovered against the Lender, its agents, servants and employees, from any cause
whatsoever, arising out of, incidental to, or in connection with the Properties
or the transactions contemplated by this Agreement, whether or not due to any
act of omission or commission, including negligence of the Borrower of its
employees, servants or agents, and whether or not due to any act of omission or
commission of the Lender, its employees, servants or agents, except an act of
Lender, its employees, servants or agents which constitutes gross negligence or
willful misconduct.  The Borrower's liability hereunder shall not be limited to
the extent of insurance carried by or provided by the Borrower or subject to any
exclusion from coverage in any insurance policy.  The obligations of the
Borrower under this Section 7.01 shall survive the payment of the Obligations.
Section 7.02                          Fees and Expenses.  The Borrower agrees to
pay all fees of the Title Company, Lender's third-party underwriting costs and
expenses, survey fees, recording fees, license and permit fees and title
insurance and other insurance premiums, and agrees to reimburse the Lender upon
demand for all reasonable out-of-pocket expenses actually incurred by the Lender
in connection with the transactions contemplated by this Agreement, and the
32

--------------------------------------------------------------------------------




preparation and negotiation of the Loan Documents or any amendment, or any
modification, interpretation, collection and enforcement of the Loan Documents,
including, but not limited to, any and all reasonable legal expenses and
attorneys' fees sustained by the Lender in the exercise of any right or remedy
available to it under this Agreement (whether or not suit is commenced), or
otherwise by law or equity and all reasonable fees and disbursements of counsel
for the Lender for the services performed by such counsel in connection with the
preparation of this Agreement and the other documents and instruments
contemplated hereby.
Section 7.03                          Notices.  All notices or other
communications which are required or permitted hereunder shall be in writing and
sufficient if (a) delivered personally or sent by email, (b) sent by nationally
recognized overnight courier, or (c) sent by certified mail, postage prepaid,
return receipt requested, addressed as follows:
If to Lender:
If to Borrower:
 
First International Bank & Trust
1600 South Broadway
P.O. Box 1967
Minot, ND 58702
Attention:  Stacey J. Diehl
Email:  sdiehl@firstintlbank.com
 
With a copy to:
 
Leonard, Street and Deinard, P.A.
150 South Fifth Street, Suite 2300
Minneapolis, MN 55402
Attention:  Adam D. Maier, Esq.
Email:  adam.maier@leonard.com
 
 
IRET Properties
P.O. Box 1988 (regular mail)
1400 31st Avenue SW, Suite 60 (overnight mail)
Minot, ND 58702
Attn: General Counsel
Email:  mabosh@iret.com
tholmes@iret.com
 



or to such other addresses as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered if
personally delivered or sent by email during a Business Day, (ii) on the
Business Day after dispatch if sent by nationally recognized, overnight courier
or if sent by email on other than during a Business Day, and (iii) on the third
day after dispatch, if sent by mail.
Section 7.04                          Time of Essence.  Time is of the essence
in the performance of this Agreement.
Section 7.05                          Binding Effect and Assignment.  This
Agreement shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns, except that the Borrower may
not transfer or assign its rights hereunder without the prior written consent of
the Lender.
33

--------------------------------------------------------------------------------




Section 7.06                          Waivers.  No waiver by the Lender of any
Default hereunder shall operate as a waiver of any other Default or of the same
Default on a future occasion.  No delay on the part of the Lender in exercising
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude other or future
exercise thereof or the exercise of any other right or remedy.
Section 7.07                          The Lender's Remedies Cumulative.  The
rights and remedies hereby specified are cumulative and not exclusive of any
rights or remedies which the Lender would otherwise have.
Section 7.08                          Entire Agreement.  This Agreement and the
other Loan Documents contain the entire agreement of the parties regarding the
Revolving Credit Facility.  Without limiting the generality of the foregoing,
this Agreement and the other Loan Documents supersede any term sheet, loan
application or commitment letter issued by the Lender or submitted by the
Borrower in connection with the Revolving Credit Facility.
Section 7.09                          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall be an original, but such counterparts shall together constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., "pdf" or "tif")
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 7.10                          Inconsistency.  In the event that any of
the terms and provisions of this Agreement are inconsistent with any of the
terms and provisions of the other Loan Documents, the terms and provisions of
this Agreement shall govern.
Section 7.11                          Amendments.  Neither this Agreement nor
any provision hereof may be amended, changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.
Section 7.12                          Sale of Loan or Participations.  The
Lender may at any time sell, assign, transfer, syndicate, grant participations
in or otherwise dispose of any portion of the Revolving Credit Facility (each
such interest so disposed of being herein called a "Transferred Interest") to
banks, insurance companies or other financial institutions (hereinafter called
"Transferees"), pursuant to such assignment agreements, transfer agreements,
co-lender agreements, participation agreements and/or agency agreements into
which the Lender and its Transferees may enter and by which the Borrower shall
agree in writing to recognize.  In addition, the Lender may, at any time and
from time to time, in its ordinary course of business and in accordance with
applicable law, (a) assign an undivided interest in the Revolving Credit
Facility to an Affiliate of the Lender or to any successor entity by reason of
any merger affecting the Lender; or (b) pledge or assign the same to any Federal
Reserve Lender in accordance with applicable law.  It shall be a condition to
any increase in the amount of the Commitment that each Transferee has fully
committed to Lender to fund the increase.  The Lender may divulge all
information relating to the Credit Parties or the Properties which the Lender
has to any actual or potential Transferee, and the Borrower shall cooperate with
the Lender in connection with the transfer.  The Borrower agrees that each
Transferee shall be entitled to the benefits hereof with respect to its
Transferred
34

--------------------------------------------------------------------------------




Interest and that each Transferee may exercise any and all rights of banker's
lien, setoff and counterclaim as if such Transferee were a direct lender to the
Borrower.  If the Lender makes any assignment to a Transferee, then upon notice
to the Borrower such Transferee, to the extent of such assignment (unless
otherwise provided therein) shall become a lender hereunder and shall have the
rights and obligations of the Lender hereunder.  Notwithstanding the foregoing,
the Lender will at all times during the term of the Revolving Credit Facility,
retain an interest in the Loan equal to at least the minimum depository account
amount required by Section 5.01(g).
Section 7.13                          Separation of Fees and Other Amounts;
Defaults not Excused.  The fees, prepayment penalties, late charges, interest
and other amounts specified in this Agreement and in the other Loan Documents
are and will remain distinct and separate from each other fee, prepayment
penalty, late charge, interest and other amount described in this Agreement and
in the other Loan Documents and no payment of any particular fee, prepayment
penalty, late charge, interest or other amount shall discharge or reduce the
obligation to pay any other fee, prepayment penalty, late charge, interest or
other amount nor shall the payment of any of the foregoing be deemed a waiver
for or excuse from any Default or Event of Default.
Section 7.14                          Relationship of Credit Parties and Lender.
 The relationship between Credit Parties and Lender is solely that of debtor and
creditor, and Lender has no fiduciary or other special relationship with
Borrower or the other Credit Parties, and no term or condition of any of the
Loan Documents shall be construed so as to deem the relationship between any
Credit Party and Lender to be other than that of debtor and creditor.
Section 7.15                          No Reliance on Lender.  The general
partners, shareholders, members, principals or other beneficial owners of
Borrower are experienced in the ownership and operation of properties similar to
the Properties, and Borrower and Lender are relying solely upon such expertise
and business plan in connection with the ownership and operation of the
Properties.  Borrower is not relying on Lender's expertise, business acumen or
advice in connection with the Properties.
Section 7.16                          WAIVER OF JURY TRIAL.  THE BORROWER AND
THE LENDER HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR TO ANY OF THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE
OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO.  THE
BORROWER AND THE LENDER EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
Section 7.17                          GOVERNING LAW; JURISDICTION; VENUE.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE RIGHTS OF THE PARTIES HEREUNDER AND
THEREUNDER AND THE INTERPRETATION HEREOF AND THEREOF SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NORTH DAKOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.  AT THE OPTION OF
THE LENDER, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY
FEDERAL OR STATE COURT IN NORTH DAKOTA; THE BORROWER CONSENTS TO THE
35

--------------------------------------------------------------------------------




JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
JURISDICTION IN SUCH FORUMS IS NOT PROPER OR THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT.  IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER JURISDICTION OR
VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE LENDER AT ITS OPTION SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
Section 7.18                          USA Patriot Act Notification.  The
following notification is provided to the Borrower pursuant to Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
the Borrower:  When the Borrower opens an account, the Lender will ask for the
Borrower's name, taxpayer identification number, business address, and other
information that will allow the Lender to identify the Borrower.  The Lender may
also ask to see the Borrower's legal organizational documents or other
identifying documents.
Section 7.19                          Interest Limitation.  All agreements
between the Borrower and the Lender are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of maturity
of the indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to the Lender for the use, forbearance, loaning or detention
of the indebtedness evidenced hereby exceed the maximum permissible under
applicable law.  If from any circumstances whatsoever, fulfillment of any
provisions hereof or of any other Loan Document at any time given shall exceed
the maximum permissible under applicable law, then the obligation to be
fulfilled shall automatically be reduced to an amount which complies with
applicable law, and if from any circumstances the Lender should ever receive as
interest an amount which would exceed the highest lawful rate of interest, such
amount which would be in excess of such lawful rate of interest shall be applied
to the reduction of the principal balance evidenced hereby and not to the
payment of interest.  This provision shall control every other provision of all
agreements between the Borrower and Lender and shall also be binding upon and
available to any subsequent holder of the Loan Documents.
Section 7.20                          Amendment and Restatement.  This Agreement
amends and restates the Prior Agreement, in its entirety, effective as of the
date first written above.  The amendment and restatement shall only be effective
from and after the date first written above and are not intended to affect the
terms of the Loan Documents in effect prior to such date.  Except as
specifically provided herein, no other amendment of the Loan Documents is
intended and all other terms and conditions of the Loan Documents
36

--------------------------------------------------------------------------------




shall remain in full force and effect and shall not be modified or released in
any way by this Agreement.  This Agreement amends the Note and is not in payment
or substitution thereof.  Borrower hereby ratifies and reaffirms all of
Borrower's obligations under the Loan Documents as amended hereby.  All
references to the Loan Agreement and the Note in the other Loan Documents shall
hereafter be to this Agreement and the Note described herein.  Each Property
shall remain subject to the lien, charge or encumbrance of the Loan Documents,
and nothing in this Agreement shall affect the lien of any of the Loan Documents
on the Properties or the priority of such liens over any other liens, charges,
encumbrances or conveyances, nor release or change the liability of any party
who may now be or after the date of this Agreement, become liable, primarily or
secondarily, under the Loan Documents.  Borrower agrees to execute any
instruments Lender reasonably determines to be necessary to maintain a perfected
security interest in any Property.
[The remainder of this page has been left blank intentionally.]
37

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




BORROWER:


IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP,
a North Dakota limited partnership


BY:  ITS GENERAL PARTNER:


IRET, INC.,
a North Dakota corporation






By: /s/ Michael A.
Bosh                                                                                                   
      Name:  Michael A. Bosh
      Title:  Executive Vice President and
Assistant Secretary
 
[SIGNATURE PAGE OF BORROWER TO AMENDED AND RESTATED LOAN AGREEMENT]

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




LENDER:


FIRST INTERNATIONAL BANK & TRUST,
a North Dakota state bank






By: /s/ Stacey J.
Diehl                                                                                                  
      Name:  Stacey J. Diehl
      Title:  Senior Vice President
 
[SIGNATURE PAGE OF LENDER TO AMENDED AND RESTATED LOAN AGREEMENT]




--------------------------------------------------------------------------------




 